                        Case 2:20-cv-00276-RFB-VCF Document 179 Filed 10/02/20 Page 1 of 3




                    1 DARRELL D. DENNIS
                        Nevada Bar No. 006618
                    2   Darrell.Dennis@lewisbrisbois.com
                        STEVEN B. ABBOTT
                    3   Nevada Bar No. 010303
                        E-Mail: Steven.Abbott@lewisbrisbois.com
                    4   MICHAEL R. SMITH
                        Nevada Bar No. 12641
                    5   Michael.r.Smith@lewisbrisbois.com
                        Nevada Bar No. 12641
                    6   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 South Rainbow Blvd., Suite 600
                    7   Las Vegas, Nevada 89118
                        702.893.3383
                    8   FAX: 702.893.3789
                        Attorneys for Defendant Henkel US Operations,
                    9   sued improperly here as Henkel Corporation as
                        successor-in-interest to Loctite Corporation and
                   10   Dexter Hysol

                   11                                   UNITED STATES DISTRICT COURT

                   12                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   13 JORDAN J. POTTER,                                    CASE NO. 2:20-CV-00276-RFB-VCF

                   14                      Plaintiff,                      PLAINTIFF JORDAN J. POTTER AND
                                                                           DEFENDANT HENKEL US
                   15             vs.                                      OPERATION’S STIPULATION FOR
                                                                           EXTENSION OF TIME FOR
                   16 ARROWHEAD PRODUCTS, individually                     DEFENDANT TO RESPOND TO
                        and as successor in interest to Arrowhead
                   17   Rubber Company; CRANE CO.; DCO, LLC;               PLAINTIFF’S FIRST AMENDED
                        EATON AEROQUIP, LLC; GENERAL                       COMPLAINT
                   18   DYNAMICS CORPORATION; GENERAL
                        ELECTRIC COMPANY; GOODRICH                         (First Request)
                   19   CORPORATION f/k/a The BF Goodrich
                        Company; HARCOSEMCO LLC f/k/a Harco
                   20   LLC; HENKEL CORPORATION as
                        successor-in-interest to Locite Corporation and
                   21   Dexter Hysol; HEXCEL CORPORATION,
                        f/k/a Health Tecna f/k/a Ciba-Geigy;
                   22   HONEYWELL INTERNATIONAL, INC.,
                        Individually and as successor to Alliedsignal,
                   23   Inc. and the Bendix Corporation; IMO
                        INDUSTRIES, INC.; IMO INDUSTRIES,
                   24   INC., Individually and as successor in interest
                        to Adel Fasteners; NORTHROP GRUMMAN
                   25   CORPORATION; OLD ORCHARD
                        INDUSTRIAL CORP.; PARKER-HANNIFIN
                   26   CORPORATION, as successor-in-interest to
                        Cleveland Wheel & Brake and Stratoflex
                   27   Products; ROGERS CORPORATION;
                        TELEFLEX INCORPORATED; TIGHITCO
                   28   INC, as successor-in-interest to H.I. Thompson
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4835-8452-3725.1
ATTORNEYS AT LAW
                        Case 2:20-cv-00276-RFB-VCF Document 179 Filed 10/02/20 Page 2 of 3




                    1 Company and HITCO; TITEFLEX
                      COMMERCIAL INC; RAYTHEON
                    2 TECHNOLOGIES CORPORATION f/k/a
                      United Technologies Corporation; WYETH
                    3 HOLDINGS LLC f/k/a Wyeth Holdings Corp.
                      f/k/a American Cyanamid Corporation; DOES
                    4 1 through 10, inclusive; and ROE
                      CORPORATIONS 1 through 50, inclusive,
                    5
                                           Defendants.
                    6
                    7            Plaintiff JORDAN J. POTTER (“Plaintiff”), by and through his counsel of record, the law

                    8 firms of Maune Raichle Hartley French & Mudd, LLC and Craig P. Kenney & Associates, and
                    9 Defendant Henkel US OPERATIONS, sued improperly here as HENKEL CORPORATION as
                   10 successor-in-interest to LOCITE Corporation and DEXTER HYSOL (“Defendant”), by and
                   11 though its counsel of record, the law firm of Lewis Brisbois Bisgaard & Smith, LLP, hereby
                   12 stipulate and agree as follows:
                   13            WHEREAS Plaintiff filed his First Amended Complaint in this Action on August 26,

                   14 2020;
                   15            WHEREAS Defendant was identified as a party to the action by way of the Plaintiff’s First

                   16 Amended Complaint;
                   17            WHEREAS Defendant was served via its registered agent in Connecticut on September 11,

                   18 2020;
                   19            WHEREAS Defendant’s responsive pleading is due October 2, 2020;

                   20            WHEREAS counsel for the parties met and conferred via telephone and electronic means

                   21 to discuss the matter, and it was agreed that Defendant would have up to and including October
                   22 14, 2020, with which to prepare and file its responsive pleading as its counsel needs additional
                   23 time to confer with Defendant;
                   24            WHEREAS good cause exists to extend the deadline for Defendant to respond to

                   25 Plaintiff’s First Amended Complaint;
                   26            WHEREAS the parties are engaged in genuine and ongoing discussions;

                   27            WHEREAS other defendants initially named and identified as parties in Plaintiff’s First

LEWIS              28 Amended Complaint have been afforded and granted extensions of time with which to file their
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8452-3725.1                                 2
                        Case 2:20-cv-00276-RFB-VCF Document 179 Filed 10/02/20 Page 3 of 3




                    1 responsive pleadings pursuant to USDC-NV Local Rule IA 6-1;
                    2            WHEREAS there is currently pending before this Honorable Court a joint motion for

                    3 extension of all remaining deadlines in this matter pursuant to USDC-NV Local Rule IA 6-1, with
                    4 said motion scheduled for Hearing on October 19, 2020;
                    5            IT IS HEREBY STIPULATED AND AGREED between Plaintiff and Defendant shall be

                    6 provided until October 14, 2020, with which to file its responsive pleading, as otherwise required.
                    7
                    8            IT IS SO STIPULATED

                    9    Dated October 2, 2020.                             Dated October 2, 2020.

                   10    CRAIG P. KENNY & ASSOCIATES                        MAUNE RAICHLE HARTLEY FRENCH &
                                                                            MUDD, LLC
                   11
                          By: /s/ Lawrence E. Mitten                        By: /s/ Benjamin W. Haile
                   12     Lawrence E. Mitten                                T. Barton French
                   13     Nevada Bar No. 5428                               Nevada Bar No. 5641
                          501 So. Eighth St.                                Benjamin W. Haile
                   14     Las Vegas, NV 89101                               Oregon Bar No. 40660
                          lmitten@cpklaw.com                                (Admitted Pro Hac Vice)
                   15     Attorneys for Plaintiff Jordan J. Potter          St. Louis, MO 63101
                                                                            1015 Locust St., Suite 1200
                   16                                                       bhaile@mrhfmlaw.com
                   17                                                       Attorneys for Plaintiff Jordan J. Potter

                   18
                   19     Dated October 2, 2020.

                   20     LEWIS BRISBOIS BISGAARD & SMITH, LLP

                   21                                                           IT IS SO ORDERED.
                   22     By: /s/ Steven B. Abbott______________________
                          Steven B. Abbott
                   23     Nevada Bar No. 10303
                          Michael R. Smith                                      ___________________________________
                   24     Nevada Bar No. 12641                                  Cam Ferenbach
                          6385 South Rainbow Blvd,, Suite 600                   United States Magistrate Judge
                   25     Las Vegas, Nevada 89118
                          Attorneys for Defendant Henkel US Operations,                      10-2-2020
                   26     sued improperly here as Henkel Corporation            Dated:_____________________________
                   27     as successor-in-interest to Loctite Corporation &
                          Dexter Hysol
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8452-3725.1                                3
